internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-119847-01 date date legend x country date dear this is in reply to a letter dated date submitted on behalf of x requesting a ruling that x be given an extension of time to elect to be classified as an association_taxable_as_a_corporation for federal tax purposes the information submitted states that x an unlimited liability company organized under country law has a single owner and was formed on date x intended to elect to be treated as an association for federal tax purposes as of date however x inadvertently failed to file the election sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association and thus a corporation under sec_301_7701-2 sec_301_7701-3 provides default classifications for eligible entities that do not timely make an election to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose date is prescribed by a regulation published in the federal_register plr-119847-01 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file form_8832 effective on date with the appropriate service_center a copy of this letter should be attached to the form_8832 a copy of the letter is enclosed for that purpose except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the internal_revenue_code the ruling set forth in this letter is conditioned upon the facts and representations submitted by x accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
